FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RYAN BONNEAU,                                    No. 12-35861

               Petitioner - Appellant,           D.C. No. 3:11-cv-01347-BR

  v.
                                                 MEMORANDUM*
J. E. THOMAS,

               Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Federal prisoner Ryan Bonneau appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition and its order denying his

motion to set aside the judgment. We dismiss the appeal as moot.

       Bonneau contends that his due process rights were violated at a prison

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disciplinary hearing in April 2011 that resulted in the loss of seven days of good-

conduct time and the loss of telephone privileges. After filing his section 2241

petition, Bonneau completed the custodial portion of the sentence that he was

serving at the time of the disciplinary hearing and was placed on supervised

release. The record further reflects that, in December 2013, the district court

revoked supervised release and imposed a new sentence. Because there is no

injury than can be redressed with a favorable decision, the case is moot. See

Burnett v. Lampert, 432 F.3d 996, 1000-01 (9th Cir. 2005).

      DISMISSED.




                                          2                                       12-35861